DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed November 10, 2020 has been fully considered and entered.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest a ground wire with optical fibers as defined by claim 1, comprising: 
twisted optical modules in the form of plastic tubes that contain inside freely placed optical fibers and water-blocking gel; and 
a water-blocking tape applied to the outside of said twisted optical modules which are enclosed in a steel tube coated with an aluminum sheath, 
wherein said aluminum sheath is helically wrapped with lays of wire.
Claims 2-8 depend from claim 1.

Bonicel (US 2002/0027012 A1) discloses a ground wire (see Figure 1) with optical fibers (3), comprising twisted optical modules (helically wound tubes 2) that contain optical fibers (3), enclosed in a metal tube (4) that is helically wrapped with lays 
Portnov et al. (RU 2114471 C1; cited on the IDS filed November 6, 2018) discloses a ground wire with optical fibers (2; see the Figure) comprising twisted optical module (dielectric tubes) that contain the fibers (2), enclosed in a dielectric sheath (4) and a metal sheath (4) having a corrugated outer surface (6) and surrounded by wires (7 and 8).  Portnov et al. does not disclose or reasonably suggest a water-blocking tape applied to the outside of said twisted optical modules which are enclosed in a steel tube coated with an aluminum sheath.
Dai et al. (CN 200208872 U) discloses a ground wire (see the Figure) with optical fibers (8) comprising twisted optical modules (twisted loose tubes 7), the modules (7) enclosed in a heat insulation layer (5), a plastic layer (4), an aluminum metal layer (3) and wires (1).  Dai et al. does not disclose or reasonably suggest a water-blocking tape applied to the outside of said twisted optical modules which are enclosed in a steel tube coated with an aluminum sheath.
Although the use of water-blocking materials, including water-blocking gels within loose tubes of the fiber modules, and water-blocking tapes covering various portions of optical fibers cables are known to one of ordinary skill in the art, there is no known prior art teaching that discloses or suggests providing a steel tube containing a water-blocking tape surrounding optical fiber modules therein, having an aluminum sheath exterior to the steel to be in a ground wire cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874